Citation Nr: 1503424	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-29 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J. O.



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION


The Veteran served on active duty from March 1966 to February 1970, and from January 1976 to May 1984.  The Veteran died in October 2009 and the appellant is the Veteran's surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky dated in August 2010. 

The appellant and J. O. testified at a videoconference hearing before the undersigned Veterans Law Judge. 

The claim was previously before the Board in October 2013, at which time the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for necessary development.  Following completion of the requested development, the case was returned to the Board.


FINDINGS OF FACT

1.  The Veteran died in October 2009 from "possible pulmonary embolism."

2.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD) rated 100 percent from May 2009, dermatitis rated 30 percent from May 2009, right heel calcaneal spur rated 10 percent from August 2007 and residuals of a punji stick wound to the right foot, muscle group X with nerve damage, rated 10 percent disabling from August 2007; his combined rating effective May 2009 was 100 percent.  

3.  Medical evidence of record has established that the Veteran's service-connected disabilities caused a fall that resulted in shoulder separation and ultimately the possible pulmonary embolism that was listed as the cause of death; thereby being a contributory cause of the Veteran's death.  


CONCLUSION OF LAW

A service-connected disability substantially and materially contributed to the Veteran's cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the appellant has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate her entitlement to service connection for cause of the Veteran's death.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).


Legal Criteria

Death and indemnity compensation benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2014).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. § 3.102.

Factual Background and Analysis

The appellant seeks service connection for the cause of the Veteran's death.  

The Veteran died in October 2009, and his Certificate of Death lists the immediate cause of death as possible pulmonary embolism.  During his lifetime, service connection had been established for PTSD, rated as 100 percent disabling; dermatitis, rated as 30 percent disabling; right calcaneal spur rated as 10 percent disabling; and residuals of punji stick wound, muscle group X, and nerve damage, right foot, rated as 10 percent disabling. 

Appellant has provided argument and medical opinion evidence in support of her theory that the Veteran's severe, service-connected right foot and leg disabilities combined to cause him to suffer a documented fall and left shoulder injury in October 2009.  She further asserts that the fall and left shoulder injury caused the possible pulmonary embolism which led to his shortly thereafter. 

The record documents that the Veteran fell getting out of bed late in the evening of October 8, 2009.  The Veteran initially reported for emergency treatment, indicating that he became a bit dizzy and fell.  He had immediate pain.  Upon his arrival to the emergency room, the complaint was that he fell and hit his left shoulder on a wooden bed post, possible dislocation.  His arm was placed in a sling, then an orthopedic and neurosurgical evaluation was arranged.  His fall resulted in a type III AC shoulder separation, as reflected in notes of his visit to C.M.P., M.D., of Western Kentucky Orthopaedic and Neurosurgical Associates, October 9, 2009  The report from Dr. C.M.P. noted the Veteran could gently flex and extend the elbow and an otherwise normal neurovascular exam.  He recommended nonsurgical treatment with icing, use of sling, and Tylenol 4 which the Veteran got through VA.  He was to return in 3 weeks.  

The death certificate reflects that the Veteran died October [redacted], 2009, due to possible pulmonary embolism.  No other conditions were listed as the cause of death.  

Appellant has presented medical opinion evidence from Dr. C.M.P.  He opined in April 2011, after having been told by the Veteran's daughter that the Veteran had right foot and leg service-connected problems that the fall was in fact likely primarily due to these problems.  He noted that when the Veteran stood up his feet would hurt considerably and give way causing a fall.  Dr. P. stated that he did not have direct access to that information from the emergency room physician but believes it to be the case based on a conversation with the Veteran's daughter.  Dr. P. explained that he was aware that the Veteran had leg injuries from being in the Vietnam War as confirmed by his history and physical examination report at the time of the shoulder injury treatment.  The examiner explained that he would thus support the appellant's claim that the shoulder injury and subsequent death appeared to be due, at least in strong part, to his previous service-connected foot and leg problems and injuries.  Though a bit of dizziness may have precipitated the fall, Dr. P. suspected that this was a more minor reason.  

In a May 2011 statement, J.W.M., M.D., wrote that he served in the Army in Vietnam and that, prior to his service, he came to know the Veteran's mother as an acquaintance and patient.  He noted that he knew of the Veteran's long-standing residual pain in the right foot from a punji stick stake would, and his related depression and anxiety.  Dr. M. stated that when he heard of the circumstances surrounding the Veteran's death, his immediate impression was that the Veteran probably died of a pulmonary embolism.  Dr. M., who is retired, explained that he could clearly remember the Veteran's chronic pain and disability caused by combat-related injuries.  He noted that, during the years he treated the Veteran following discharge from service, the Veteran had chronic foot pain and anxiety but he never exhibited any evidence of heart disease and his EKG's were normal.  

A May 2012 report of VA medical opinion reflects that the examining physician, an orthopedist, performed an extensive review of the record and provided the following analysis:

After an extensive review of the veteran's claims file, it is clear that the veteran's fall and therefore the shoulder separation were secondary to his service connected foot condition.  The issue that remains however is did the fall or AC separation cause the veteran's presumed pulmonary embolism.  An acute fall without a history of deep venous thrombosis is not known to be associated with acute pulmonary embolism.  Furthermore, neither is acromioclavicular separations.  The proximate time of the veteran's fall to his death does not equate to causality or material contribution.  In fact, the proximate cause of the veteran's pulmonary embolism would be deep venous thrombosis most likely.  As the fall was not the cause of the veteran's pulmonary embolism nor is there any evidence to suggest the veteran had a deep venous thrombosis secondary or not to his service-connected foot condition, it is less likely than not that the veteran's foot condition contributed to or caused his death.  

In an October 2012 statement, Dr. C.M.P. stated that, upon further review, he noted the Veteran had "no risk factors for pulmonary embolus other than his fall."  Therefore, he opined that it seemed highly likely that the pulmonary embolism was due to the fall and subsequent immobility from the shoulder injury as well.  

VA treatment records have been considered.  It is noted that the appellant urged in her June 2011 notice of disagreement that the Veteran had treatment at a VA hospital just days prior to his death.  She urged that due to excessive walking during that treatment, he had an acute attack of gout in both lower extremities.  She also stated that, due to extensive and aggravated pain in his right foot, he became unsteady getting out of bed and fell the morning before his death, resulting in the left shoulder separation.  

VA treatment records show treatment for service-connected PTSD on October 7, 2009.  The Veteran described himself as doing okay.  He was noted to be medication compliant with Zoloft and Diazepam but continued to have anger problems both at home and in public.  He reported resting somewhat better now that he was on Diazepam.  His mood was responding to Zoloft but he still endorsed feeling down and emotionally labile.  He reported chronic pain secondary to injuries in Vietnam when he accidentally stepped on a punji stick which pierced him to the bone.  He had been diagnosed as a result with opioid dependency (iatrogenic) with Tylenol No.4.  He continued to take Tylenol No.4 now but with strict regulation taking no more than once every 2-3 weeks.  The diagnoses included PTSD and depression.  Prior to that, he was treated at VA on September 28, 2009, for multiple evaluations as reflected in the report of initial primary care visit.  The diagnoses included hypertension, uncontrolled, Veteran states he did not take his valium; PTSD, unable to take antidepressants because of the effect on the prostate; and chronic pain, stated he was on Tylenol 4 but running out.  

Medical clinicians and the Veteran's wife have reported that the fall suffered by the Veteran in October 2009 was due to service-connected disability.  As to whether the fall caused his possible pulmonary embolism that has been listed as cause of death, the Board finds that the medical opinion evidence is essentially in equipoise.  The VA orthopedist opines that the possible pulmonary embolism was not due to the fall, while orthopedic surgeon Dr. C.M.P. comes to the opposite conclusion.  Dr. C.M.P. states in October 2012 that there were, "no risk factors for pulmonary embolus other than his fall," while the VA orthopedist observed that, "an acute fall without a history of deep venous thrombosis is not known to be associated with acute pulmonary embolism."  

The Board observes that an internet article by the National Center for Biotechnology Information entitled Incidence of early pulmonary embolism after injury, explains and cites data for the proposition that pulmonary embolism is a well-recognized potentially fatal complication after trauma.  It notes that this remains relatively common after trauma and occurs in the absence of lower extremity or spinal fractures.  See Incidence of early pulmonary embolism after injury, Menaker, J., Stein, DM, Scalea, TM., 2007.  

Accordingly, the evidence in this particular case and under this specific fact pattern, is at least in equipoise as to whether the fall, which was due to service-connected disability, caused the possible pulmonary embolism that is listed as the cause of the Veteran's death.  Accordingly, the Board will resolve reasonable doubt in appellant's favor and grant service connection for the cause of the Veteran's death.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


